    Case: 1:19-cv-08293 Document #: 16 Filed: 10/06/20 Page 1 of 5 PageID #:71




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

TYLER THOMAS,                                 )
                                              )
                          Plaintiff,          )
                                              )
             v.                               )        19 C 8293
                                              )
JOHN BALDWIN, et al.                          )        Judge Charles P. Kocoras
                                              )
                          Defendants.         )


                                        ORDER

      Before the Court is Defendants John Baldwin (“Baldwin”) and Officer

Forrester’s (“Forrester”) motion to dismiss Plaintiff Tyler Thomas’s (“Thomas”)

complaint under Federal Rule of Civil Procedure 12(b)(6). For the following reasons,

the Court will grant the motion.

                                       STATEMENT

      For purposes of this motion, the Court accepts as true the following facts from

the complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All

reasonable inferences are drawn in Thomas’s favor. League of Women Voters of

Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

      Plaintiff Thomas is an Illinois resident and a former inmate at Sheridan

Correctional Center (“Sheridan”). Defendant Baldwin was the Director of the Illinois

Department of Corrections (“IDOC”). Officer Forrester was a corrections officer at
     Case: 1:19-cv-08293 Document #: 16 Filed: 10/06/20 Page 2 of 5 PageID #:72




Sheridan. The non-moving defendants include the Warden of Sheridan David Gomez,

and various officers, lieutenants, and sergeants at Sheridan. All defendants are sued in

their individual capacities.

       On December 19, 2017, at approximately 9:15 p.m., Thomas was standing in line

waiting to take a shower and talking to another inmate at Sheridan. While standing in

line, an inmate who was allegedly known to be a troublemaker punched Thomas in the

face and knocked him out. Thomas alleges that other inmates witnessed the event and

that he did not throw any punches or instigate the attack in any way. Thomas alleges

that it was known that the attacker was going to “beat Plaintiff’s ass” because of a

perceived dispute related to a commissary issue. Additionally, Thomas alleges that the

attacker was on a dayroom restriction, meaning that he could not enter the area where

Thomas was at the time. After the attack, Thomas was helped back to his cell by another

inmate.

       Thomas alleges that Defendant Officer Ridley, a corrections officer at Sheridan,

intentionally and recklessly disregarded his duties by allowing the attacker into the

dayroom and allowing cell doors to always be open so inmates can “come and go as

they please.”

       Based on these facts, Thomas filed the instant complaint on December 18, 2019.

Thomas claims violations of the Eighth Amendment under 42 U.S.C. § 1983. Thomas

alleges that all Defendants failed to protect him from a known and unreasonable risk of

                                           2
        Case: 1:19-cv-08293 Document #: 16 Filed: 10/06/20 Page 3 of 5 PageID #:73




serious harm. Thomas alleges that all Defendants’ acts or omissions were done with

malice or reckless disregard for his constitutional rights. Baldwin and Forrester moved

to dismiss the complaint on July 27, 2020. 1

           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

           A claim must be facially plausible, meaning that the pleadings must “allow . . .

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described

“in sufficient detail to give the defendant ‘fair notice of what the . . . claim is and the

grounds upon which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,

776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “[T]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are

insufficient to withstand a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.




1
    Despite amble opportunity, Thomas has failed to respond to the motion.
                                                          3
     Case: 1:19-cv-08293 Document #: 16 Filed: 10/06/20 Page 4 of 5 PageID #:74




       Baldwin and Forrester urge the court to dismiss the claims against them because

Thomas does not allege that either of them were personally involved in the alleged

constitutional deprivation. We agree.

       Plaintiffs may only bring Section 1983 claims against individuals who were

personally involved in the alleged constitutional deprivation. Vinning–El v. Evans, 657

F.3d 591, 592 (7th Cir.2011). As such, superiors may not be held vicariously liable for

the actions of their subordinates under the doctrine of respondeat superior. Iqbal, 556

U.S. at 676. “To show personal involvement, the supervisor must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what they

might see”. Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012).

       Thomas does not allege any facts to support a reasonable inference that Baldwin

and Forrester were personally involved in the alleged Eighth Amendment deprivation.

Thomas alleges that Baldwin, as the Director of the IDOC, acted “under the color of

state law,” “maintained administrative and supervisory authority over the operations of

all prisons in Illinois,” and “promulgated rules, regulations, policies, and procedures of

the IDOC.” However, Thomas does not allege more than these general statements. For

example, he does not allege that Baldwin knew that Sheridan had a policy that might

harm Thomas or that Baldwin promulgated the rule that led to Thomas’s alleged

constitutional deprivation. Without any allegations of the personal involvement of

Baldwin, Thomas cannot state a Section 1983 claim against Baldwin.

                                             4
    Case: 1:19-cv-08293 Document #: 16 Filed: 10/06/20 Page 5 of 5 PageID #:75




      Thomas also does not allege any personal involvement of Forrester. Thomas

alleges that Forrester was “the assistant on duty in C-25 on the night of the attack.”

Assuming that C-25 is the cell block in which the attack occurred, this fact is not enough

to support an inference that Forrester was personally involved. Thomas does not allege

that Forrester was in a close proximity to or witnessed the attack, knew that the cell

doors were being kept open, knew that the attacker allegedly had a propensity to cause

trouble or wanted to attack Thomas, or otherwise had the ability or opportunity to

prevent the attack. Without any allegations of personal involvement, Thomas cannot

state a Section 1983 claim against Forrester.

      Accordingly, Baldwin and Forrester’s motion to dismiss is granted.

                                    CONCLUSION

      For the reasons mentioned above, the Court grants Baldwin and Forrester’s

motion to dismiss. The claims against Baldwin and Forrester are dismissed without

prejudice. Thomas has thirty days to file an amended complaint if he so chooses.

Telephonic status hearing is set for 12/1/2020 at 10:20 a.m. It is so ordered.


Dated: 10/06/2020
                                                ________________________________
                                                Charles P. Kocoras
                                                United States District Judge




                                            5
